Case: 19-60737     Document: 00515686092          Page: 1    Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 28, 2020
                                  No. 19-60737                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Agustin Garcia, also known as Agustin Garcia Rangel, also
   known as Agustin Rangel Garcia,

                                                                           Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                         Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 988 418


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Agustin Garcia, a native and citizen of Mexico, petitions this court for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal of the Immigration Judge’s (IJ) denial of his motion to reopen. He



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60737      Document: 00515686092           Page: 2   Date Filed: 12/28/2020




                                     No. 19-60737


   argues the BIA erred in adopting the IJ’s conclusion that he did not exercise
   due diligence in pursuing his case and thus was not entitled to equitable
   tolling of the period to file his motion to reopen.
           This court reviews the BIA’s decision and the IJ’s ruling, to the
   extent it affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th
   Cir. 2009). We review the denial of a motion to reopen removal proceedings
   “under a highly deferential abuse-of discretion standard” and will uphold the
   denial unless it is “capricious, racially invidious, utterly without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Ojeda-Calderon v. Holder, 726
   F.3d 669, 672 (5th Cir. 2013) (internal quotation marks and citation omitted).
          A motion to reopen an order of removal must be filed within 90 days
   of entry of the order, see 8 U.S.C. § 1229a(c)(7)(C)(i), but this time period is
   subject to equitable tolling, Lugo-Resendez v. Lynch, 831 F.3d 337, 343-44 (5th
   Cir. 2016). Equitable tolling is warranted when an alien establishes that he
   has diligently pursued his rights and that some extraordinary circumstance
   prevented timely filing. Id. at 344.
          Garcia waited more than seven years after he was ordered removed to
   consult an attorney about potential relief, did not adequately explain why he
   failed to pursue relief during that seven-year period, and did not explain why
   he did not appeal the removal order despite reserving his appeal rights.
   Accordingly, the BIA did not abuse its discretion by affirming the denial of
   his motion to reopen as untimely based on his failure to establish the diligence
   required for equitable tolling. See Gonzales-Cantu v. Sessions, 866 F.3d 302,
   305 n.4 (5th Cir. 2017). To the extent that Garcia argues that the BIA erred
   by adopting the IJ’s conclusion without conducting its own analysis and by
   failing to address the substantive claims in his motion, his arguments are




                                          2
Case: 19-60737     Document: 00515686092           Page: 3   Date Filed: 12/28/2020




                                    No. 19-60737


   without merit. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Efe v. Ashcroft,
   293 F.3d 899, 908 (5th Cir. 2002).
          Accordingly, Garcia’s petition for review is DENIED.




                                         3